FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS GABRIEL OROPEZA,                            No. 08-72677

               Petitioner,                       Agency No. A099-288-811

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Luis Gabriel Oropeza, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the agency’s factual findings and de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      Substantial evidence supports the agency’s determination that Oropeza is

inadmissible because the record indicates he made a false claim to United States

citizenship to gain entry to the United States on April 2, 2000. See Pichardo v.

INS, 216 F.3d 1198, 1201 (9th Cir. 2000) (false claim to United States citizenship

is a “non-waivable ground of inadmissibility” under 8 U.S.C. § 1182(a)(6)(C)(ii));

see also Llanos-Senarillos v. United States, 177 F.2d 164, 165-66 (9th Cir. 1949)

(withdrawal of false testimony after petitioner knows it will not deceive is not a

voluntary and timely recantation). Oropeza is therefore ineligible for adjustment of

status. See 8 U.S.C. § 1255(a)(2) (applicant for adjustment of status must be

admissible to the United States).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-72677